





CITATION:
Xseed JKS, Inc. v. Ditan/Synergex Solutions Canada
          Inc., 2011 ONCA 721



DATE: 20111117



DOCKET: C53661



COURT OF APPEAL FOR ONTARIO



Laskin, Rosenberg and Rouleau JJ.A.



BETWEEN



Xseed JKS, Inc.



Plaintiff (Respondent)



and



Ditan/Synergex Solutions Canada Inc.



Defendant (Appellant)



David Brand, for the appellant



Paul V. McCallen, for the respondent



Heard: November 15, 2011



On appeal from the judgment of
          Justice James M. Spence of the Superior Court of Justice, dated April 5,
          2011.



APPEAL BOOK ENDORSEMENT



[1]

The debt was acknowledged.  We agree with Spence J. that there were no
    genuine issues requiring a trial.

[2]

The appeal is dismissed with costs in the agreed on amount of $7,500,
    inclusive of disbursements and applicable taxes.


